Kirk, J.
The city of Boston (city) is the defendant in an action of contract and in a bill for declaratory relief. In the Superior Court the two proceedings were consolidated, reduced to a single case stated, and reported to us without decision. G. L. c. 231, § 126.
The resolution of one question is determinative of both proceedings. The question presented is whether the plaintiffs who are classified under G. L. c. 31, § 2A (b), as fire apparatus repairmen, motor equipment repairmen, and a carpenter in the maintenance division of the fire department of the city come within the provisions of St. 1958, c. 411,2 *357pursuant to which salary increases were granted to “fire fighters and uniformed fire alarm personnel” employed by the city.
The plaintiffs contend that they are fire fighters within the meaning of the statute. We think it is clear that they are not. By legislative enactment (St. 1952, c. 45) the term “fire fighter” was established as a distinctive title in the classified civil service for one who had theretofore been a “fireman” in a fire department of a city or town, in enacting St. 1958, c. 411, the Legislature must have intended the term “fire fighter” to comprehend only those persons who held a position in the civil service under the title thus established. Boston & Albany R.R. v. Public Serv. Commrs. 232 Mass. 358, 361. None of the plaintiffs holds a position in the classified service under that title, and therefore none is within the meaning of the statute.
In support of our decision it is unnecessary to make a comparative evaluation of the services performed by fire fighters and the plaintiffs, or to point out in detail that the two categories are drawn from different classified services in the civil service with different qualification and training requirements. See Elliott v. Fire Commr. of Boston, 245 Mass. 330.
In the action of contract, judgment is to be entered for the city. In the suit for declaratory relief, a decree is to be entered that the plaintiffs do not hold positions within the meaning of St. 1958, c. 411.

So ordered.


 The salary increases, tentatively fixed in St. 1958, c. 411, §§ 1 and 2, became effective January 7, 1959, following approval by the voters of the question relating to the increases as provided in St. 1958, c. 411, §§ 3 and 4.